                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



  JOHN MEYER,
                                                     CV 18-173-M-DLC
                      Plaintiff,

 vs.                                                   ORDER

  UNITEDHEALTHCARE
  INSURANCE COMPANY,

                      Defendant.

       Before the Court are Defendant's Unopposed Motions for Pro Hae Vice

Admission of Barbara J. Duffy ("Duffy") and David W. Howenstine

("Howenstine") (Docs. 3; 4 ).      Defendant states that Randy J. Cox will act as local

counsel for both Duffy and Howenstine.        The applications appear to be in order.

Accordingly,

       IT IS ORDERED that Defendant's Motions (Docs. 3; 4) are GRANTED on

the condition that Duffy and Howenstine shall do their own work.        This means

that they must: (1) do their own writing; (2) sign their own pleadings, motions, and

briefs; and (3) appear and participate personally in all hearings and other

proceedings scheduled by the Court.       Duffy and Howenstine shall take steps to

register in the Court's electronic filing system ("CM-ECF").      Further information


                                           -1-
on CM-ECF is available on the Court's website, www.mtd.uscourts.gov, or from

the Clerk's Office.

      IT IS FURTHER ORDERED that Duffy and Howenstine shall file separate

pleadings acknowledging their admission under the terms set forth above within

fifteen days of this Order.   Should Duffy or Howenstine fail to do so, this Order is

subject to withdrawal as it relates to non-compliant counsel.

      DATED this ~day of January, 2019.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -2-
